Citation Nr: 1125066	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  09-14 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Whether the Veteran is competent for the purpose of direct receipt of Department of Veterans Affairs (VA) compensation benefits.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the VA Regional Office (RO) in Portland, Oregon.


FINDING OF FACT

The Veteran is competent to manage his own funds without limitation.


CONCLUSION OF LAW

The Veteran is competent for the purpose of receiving direct payment of his VA compensation benefits.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.353 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contests VA's finding, effective August 6, 2008, that he is incompetent for the purpose of direct receipt of his VA compensation benefits.  A mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  A decision as to incompetency may be made by the RO, subject to appeal to the Board.  38 C.F.R. § 3.353(b).

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the RO will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the holding of incompetency.  Id. 

Important for this case, there is a presumption in favor of competency.  38 C.F.R. § 3.353(c).  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d).  See also 38 C.F.R. § 3.102.

Historically, the Veteran has been in receipt of 100 percent VA compensation benefits since March 2004 with a 70 percent schedular rating assigned for service-connected posttraumatic stress disorder (PTSD).  In pertinent part, a VA Compensation and Pension (C&P) examiner in June 2004 commented that the Veteran experienced severe social, industrial and emotional impairment due to PTSD with secondary alcohol dependence problems.  The Veteran was deemed "marginally competent to manage his benefits."

The RO's August 2008 finding of incompetency was primarily based upon a February 2008 letter from the Veteran's treating clinicians requesting the RO to assign the Veteran a fiduciary, as the Veteran's behavior outside of the hospital suggested impaired money management skills.  In particular, it was noted that the Veteran's diagnosis of alcohol dependence interfered with his ability to manage his funds.  The Veteran had a history of unstable housing arrangements for many years.  The Veteran himself admitted of being unsure how he spent his money, and he often found himself without enough money to meet his basic needs.  There was further concern that the Veteran was at risk for exploitation.  Finally, the VA clinicians felt that a fiduciary would help the Veteran maintain housing which, in turn, would decrease the risk for exacerbation of psychiatric difficulties as his psychosocial stressors seemed to contribute to his mood disorder and inpatient hospitalization.

In November 2008, the Veteran's treating VA addiction psychiatrist wrote an assessment that the Veteran did have the capacity to make financial decisions.  It was noted that, during two treatment sessions, the examiner did not sense that the Veteran lacked capacity inasmuch as he clearly verbalized his current financial situation, his concerns about losing his financial autonomy, what would occur with a loss of financial autonomy, and how he planned to demonstrate his capacity to manage his finances.  It was further noted that the Veteran felt "more in control" since starting Lamictal treatment, and that he understood to look out for a potential rash side-effect.

VA conducted a field examination in December 2008.  On interview, the Veteran was fully oriented, spoke coherently and was neatly dressed.  He reported being clean and sober for 6 months and about to start counseling in the VA PTSD program.  At that time, the Veteran still managed his funds without supervision.  He had no outstanding balances owed for housing or utilities.  He had a good idea of his expenses and income.  The Veteran was independent with medications.  The examiner stated that the Veteran's current needs were being met.  The examiner opined that "[i]f [the Veteran] remains clean and sober I believe he could handle his own funds."  Nonetheless, the examiner recommended a payee "until [the Veteran] can establish a longer period of sobriety."

A January 2009 VA C&P examination found that it was more likely than not that the Veteran was currently capable of managing his funds.  However, the examiner felt that the Veteran was at high risk for drug and alcohol relapse and stated "[i]f he returns to the level of substance abuse from one year ago, he would not be competent to handle his own money."  The examiner considered the best interest to the Veteran would be served by reevaluating his competency status three to six months in the future assisted by a field assessment.  Notably, the examiner described the Veteran's current financial status as follows:

[The Veteran] currently lives in an apartment in Vancouver, Washington.  He said he has lived in his current residence for one week.  Prior to this, he traveled frequently and lived in motels.  He did show this examiner a lease contract that was signed on January 17, 2009 along with a receipt of him having paid $1,245 for first months' rent and security deposit.  He also showed the psychologist a letter from his Credit Union from November 10, 2008 which shows he has been a member there since January 1994 and is in good standing at the time of the letter.  There was a letter from the Transition Projects dated November 14, 2008 which showed the veteran had been following the rules of that program and followed their alcohol and drug-free policy.

Thereafter, the Veteran's VA clinical records reflect that he resumed alcohol use in approximately May 2009.  He was experiencing medical problems such as new anemia and acute renal failure.  Nonetheless, there are no findings of incompetency rendered by any physician.

VA regulations state that a presumption exists in favor of a finding of competency.  38 C.F.R. § 3.353(c).  After considering the totality of the record, the Board finds the preponderance of the evidence, including the more recent December 2008 field examination and January 2009 VA C&P examination report, supports a finding of competency.  Notably, these examination reports speak to competency concerns should the Veteran resume his heavy alcohol use.  These are predictive concerns and do not address the actual circumstances during the appeal, at this time.

As reflected in the December 2008 field examination and January 2009 VA C&P examination report, the Veteran has maintained full control of his finances, has met his basic needs, and owes no outstanding debts.  Notably, the Veteran demonstrated an ability to save $1,245 to secure his own rental housing.  Importantly, both of these examiners found that the Veteran was currently capable of managing his funds but recommended a payee until the Veteran demonstrated his continued sobriety.

Additional evidence includes the Veteran's own conduct during the appeal period, wherein he demonstrated the mental capacity to perfect an appeal to the Board on the RO's incompetency finding, to seek a VA clinician opinion in support of his claim, to bring evidentiary documents to the January 2009 VA examiner which helped to establish his financial capabilities, and to return a VA Form 21-4140-1 to the RO which prevented a proposed discontinuance of TDIU benefits.

Overall, the lay and medical evidence establishes that the Veteran has demonstrated his competency to manage his own funds without limitation for the entire appeal period.  The Board recognizes the "potential" concerns during periods of alcohol use, which may have resumed in May 2009, though we hope not.  However, to this point, the Veteran has not demonstrated an inability to manage his finances.  The issue of the Veteran's poor health choice judgment in continued alcohol use does not establish his incompetency at this time.  The appeal is granted.

Finally, the Board notes that the full benefits sought on appeal have been granted.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify, the duty to assist or the due process provisions of 38 C.F.R. § 3.353(e), such error was harmless and need not be further considered.


ORDER

The appeal is granted.  The Veteran is competent to manage his own funds without limitation.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


